



Exhibit 10.2


FIRST AMENDMENT TO PHANTOM UNIT GRANT AGREEMENT


This First Amendment to Phantom Unit Grant Agreement (this “Amendment”) is made
and entered into as of September 11, 2017, (the “Effective Date”), by and
between Calumet GP, LLC (“Company”) and ___________ (“Employee”).
 
WHEREAS, Company and Employee entered into the Calumet GP, LLC, Long Term
Incentive Plan Grant of Phantom Units agreement dated February 23, 2017 (the
“Agreement”);


WHEREAS, Section 2(b) provides that the Company’s Board of Directors will
determine the conditions to the vesting of the Strategic Units and those
conditions will be communicated to the recipients;


WHEREAS, the Company’s Board of Directors passed a resolution on August 3, 2017,
which sets forth the conditions to the vesting of the Strategic Units;


NOW, THEREFORE, in consideration of the mutual covenants and premises herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.
Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Agreement.



2.
Section 2(b) of the Agreement is amended and restated as follows:



(b)    Strategic Units. 50% of the Phantom Units will be eligible to vest to the
extent the following goals are achieved during the Performance Period (the
“Strategic Units”), subject to your continued employment or service with your
Employer throughout the applicable vesting dates:
(i)     40% of the Strategic Units shall vest on January 1, 2018;
(ii)     20% of the Strategic Units shall vest on the date that the Weighted
Average Stock Price is $7.00;
(iii)     20% of the Strategic Units shall vest on the date that the Weighted
Average Stock Price is $10.00; and
(iv)     20% of the Strategic Units shall vest on the date that the Weighted
Average Stock Price is $18.00;
provided, however, that notwithstanding the vesting schedule for the Strategic
Units set forth above and the vesting schedule for the Performance Units set
forth in Section 2(a), in the event that you are subject to a requirement to
purchase any number of Units pursuant to an individual offer letter or
employment agreement by and between you and your Employer (an “Individual
Agreement”), no portion of your Performance Units or Strategic Units will be
eligible to vest until the date your purchase of such Units in accordance with
your Individual Agreement has been completed to the satisfaction of your
Employer.







--------------------------------------------------------------------------------





3.
Except as expressly amended herein, the terms, covenants, and conditions of the
Agreement shall remain in full force and effect without modification or
amendment, and the parties hereto ratify and reaffirm the same in its entirety.



4.
This Amendment may not be modified or changed in whole or in part in any manner
other than by an instrument in writing duly signed by both parties hereto. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
agreement.



IN WITNESS WHEREOF, the parties have caused this Amendment to be effective on
the Effective Date.


CALUMET GP, LLC
EMPLOYEE
 
 
By: ____________________
By: ____________________
 
 
Name: ____________________
Name: ____________________
 
 
Title: ____________________
Date: ____________________
 
 
Date: ____________________
 
 
 




